144 S.E.2d 817 (1965)
265 N.C. 634
Joe Ervin WALSH
v.
UNITED INSURANCE COMPANY OF AMERICA.
No. 368.
Supreme Court of North Carolina.
November 24, 1965.
*820 Ted G. West, Lenoir, Marvin Wooten, Hickory, for plaintiff appellee.
Townsend & Todd, by James R. Todd, Jr., Lenoir, for defendant appellant.
HIGGINS, Justice.
In construing insurance contracts the courts generally take into account the fact that the contracts are carefully drawn by lawyers representing the insurance companies and the coverage is sold by skillful agents to individuals who are unfamiliar with the niceties of insurance law. By reason of the position of the parties, the courts construe the contracts most strongly against the insurer and most liberally in favor of the insured. Gould Morris Electric Co. v. Atlantic Fire Ins. Co., 229 N.C. 518, 50 S.E.2d 295; Glenn v. Gate City Life Ins. Co., 220 N.C. 672, 18 S.E.2d 113; Duke v. General Accident Fire & Life Assurance Corp., 212 N.C. 682, 194 S.E. 91; Jolley v. Jefferson Standard Life Ins. Co., 199 N.C. 269, 154 S.E. 400; Underwood v. State Life Ins. Co., 185 N.C. 538, 117 S.E. 790; National Bank v. Ins. Co., 95 U.S. 673, 24 L. Ed. 563. This rule applies where the language used is ambiguous or is susceptible of more than one construction. However, it is generally held, certainly by this Court, that where the language of an insurance policy is plain, unambiguous, and susceptible of only one reasonable construction, the courts will enforce the contract according to its terms. Huffman v. Occidental Life Ins. Co., 264 N.C. 335, 141 S.E.2d 496; Hardin v. American Mutual Fire Ins. Co., 261 N.C. 67, 134 S.E.2d 142; Parker v. State Capital Life Ins. Co., 259 N.C. 115, 130 S.E.2d 36.
For many years the courts have been construing confinement exclusively within doors provisions of health policies and many, including our own, have held that continuous confinement within doors clauses shall be construed as descriptive of the extent of the illness or injury rather than a restriction on the insured's conduct or activities. Glenn v. Gate City Life Ins. Co., supra; Mutual Benefit Health and Accident Association v. Cohen, 194 F.2d 232, 8th Ct., cert. denied 343 U.S. 965, 72 S. Ct. 1059, 96 L. Ed. 1362; Occidental Life Ins. Co. v. Sammons, 224 Ark. 31, 271 S.W.2d 922; Struble v. Occidental Life Ins. Co., 265 Minn. 26, 120 N.W.2d 609; Suits v. Old Equity Life Ins. Co., 249 N.C. 383, 106 S.E.2d 579.
This case differs from all others in this one material respect: heretofore all courts *821 have placed their own interpretations on the continuous confinement within doors clauses, giving the insured the benefit of the most liberal construction possible. This, however, is the only case insofar as our research has disclosed that the parties have agreed and placed in the contract their interpretation of what the clause means. The parties hereto have agreed that the clause means "confinement of the Insured continuously inside the house because of such sickness, except that the right of the Insured to recover under the policy shall not be defeated because he visits his physician for treatment or goes to the hospital for treatment when such treatment cannot be administered in the house of the Insured." (emphasis added)
In this case the plaintiff's medical evidence shows total disability to carry on the business of farming. The plaintiff's doctor testified that he advised reasonable activitywalks over the level parts of the farm, trips to the beach, reasonable operation of an automobile, etc. The insured admitted he engaged in the permitted activities. By these admissions the plaintiff excludes himself from coverage under the continuous confinement within doors provision of the policy. Another section of the policy (not here involved) furnishes coverage for total disability. The right of recovery in this action, however, required the plaintiff to show that his disability has confined him continuously within doors which, by agreement of the parties means inside the house except for visits to his doctor or to the hospital for treatment which cannot be "administered in the house of the Insured." The parties having thus agreed, so shall they be bound.
The court should have granted the motion for nonsuit. This decision renders it unnecessary to pass on the defendant's request for special instructions or to the form of the issues submitted. The judgment of the Superior Court of Caldwell County is
Reversed.